Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This allowance office is a response to the papers filed on 09/08/2020.
Claims 1-38 are pending.

Allowable Subject Matter
		Claims 1 and 23 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1 and 23, the combination of the prior arts fail to disclose:

“the charger and the power control detector sequentially perform at least two first charging processes; wherein in each of the at least two first charging processes, the power control detector detects the terminal voltage, controls the 15charger to adjust the DC charging voltage to be larger than the terminal voltage based on the terminal voltage, the charger cooperates with the DC charging voltage to charge the at least one battery and respectively generates 20a direct-current (DC) charging current and at least one pulse current based on the DC charging voltage and the at least one pulse voltage, the charger transmits the DC charging current and the at least one pulse current to the power control detector through the at least one battery until the power control detector determines that the terminal 25voltage is equal to the DC charging voltage based on the DC charging current, the power 5control detector controls the charger to convert the DC charging current into a decreasing trickle current until a value of the trickle current is decreased to a triggered current value, and the triggered current value divided by a value of a corresponding the DC charging current is equal to a fixed ratio less than 1 and larger than 100”.

Claims 2-22, 10-14, and 24-38 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/Primary Examiner, Art Unit 2851